Exhibit 10.1

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made as of December
19, 2019, by and between ARE-SD REGION NO. 61, LLC, a Delaware limited liability
company (“Landlord”), and HERON THERAPEUTICS, INC., a Delaware corporation
(“Tenant”).

RECITALS

A.Landlord and Tenant are now parties to that certain Lease dated as of October
18, 2016, as amended by that certain First Amendment to Lease dated as of March
15, 2017, and as further amended by that certain Second Amendment to Lease dated
as of May 8, 2018 (as amended, the “Lease”).  Pursuant to the Lease, Tenant
leases certain premises consisting of approximately 52,148 rentable square feet
(the “Current Premises”), consisting of (i) approximately 28,275 rentable square
feet on the second floor (the “Original Premises”), and (ii) approximately
23,873 rentable square feet on the fourth floor (the “Expansion Space”), all in
that certain building located at 4242 Campus Point Drive, San Diego, California
92121.  The Current Premises are more particularly described in the
Lease.  Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B.Landlord and the existing tenant of the Second Expansion Space (as defined
below)(the “Existing Tenant”) have entered into a lease amendment dated December
16, 2019, which requires the Existing Tenant to vacate the Second Expansion
Space by December 31, 2019.

C. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, (i) extend the Term of the
Lease, and (ii) expand the size of the Premises leased by Tenant by adding the
entire fifth floor of the Building, containing approximately 21,180 rentable
square feet (the “Second Expansion Space”), as shown on Exhibit A attached to
this Third Amendment.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Second Expansion Space.  In addition to the Current Premises, commencing on the
Second Expansion Space Commencement Date (as defined below), Landlord leases to
Tenant, and Tenant leases from Landlord, the Second Expansion Space.

2.

Delivery.  

(a)Landlord shall use reasonable efforts to deliver the Second Expansion Space
to Tenant on or before the Target Second Expansion Space Commencement Date
unencumbered by other leases and unoccupied by any other tenants (“Delivery” or
“Deliver”).  If Landlord fails to Deliver the Second Expansion Space to Tenant
on or before the Target Second Expansion Space Commencement Date, Landlord shall
not be liable to Tenant for any loss or damage resulting therefrom, and the
Lease with respect to the Second Expansion Space shall not be void or voidable
except as provided herein.  If Landlord does not Deliver the Second Expansion
Space within 60 days of the Target Second Expansion Space Commencement Date (as
defined below) for any reason other than force majeure delays, this Third
Amendment may be terminated by Tenant by written notice to Landlord, and if so
terminated by Tenant:  (a) the additional Security Deposit, or any balance
thereof (i.e., after deducting therefrom all amounts to which Landlord is
entitled under the provisions of the Lease), shall be returned to Tenant, and
(b) this Third

D-1

[grpviqp5tbbz000001.jpg]

 

--------------------------------------------------------------------------------

Amendment shall be null and void and neither Landlord nor Tenant shall have any
further rights, duties or obligations under this Third Amendment, except with
respect to provisions which expressly survive termination of this Third
Amendment.  If Tenant does not elect to void this Third Amendment within 10
business days of the lapse of such 60 day period, such right to void this Third
Amendment shall be waived and this Third Amendment shall remain in full force
and effect.  Notwithstanding the foregoing, if Landlord does not Deliver the
Second Expansion Space within 120 days of the Target Second Expansion Space
Commencement Date (as defined below) for any reason other than force majeure
delays, this Third Amendment may be terminated by Tenant by written notice to
Landlord, and if so terminated by Tenant:  (a) the additional Security Deposit,
or any balance thereof (i.e., after deducting therefrom all amounts to which
Landlord is entitled under the provisions of the Lease), shall be promptly
returned to Tenant, and (b) this Third Amendment shall be null and void and
neither Landlord nor Tenant shall have any further rights, duties or obligations
under this Third Amendment, except with respect to provisions which expressly
survive termination of this Third Amendment.  If Tenant does not elect to void
this Third Amendment within 10 business days of the lapse of such 120 day
period, such right to void this Third Amendment shall be waived and this Third
Amendment shall remain in full force and effect.

The “Second Expansion Space Commencement Date” shall be the date that Landlord
Delivers the Second Expansion Space to Tenant.  The “Second Expansion Space Rent
Commencement Date” shall be the date that is 60 days after the Second Expansion
Space Commencement Date.  The “Target Second Expansion Space Commencement Date”
shall be January 1, 2020.  The period commencing on the Second Expansion Space
Commencement Date through the day immediately preceding the Second Expansion
Space Rent Commencement Date may be referred to herein as the “Abatement
Period.”  Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Second Expansion Space Commencement Date and the
expiration date of the Lease in a form substantially similar to the form of the
“Acknowledgement of Second Expansion Space Commencement Date” attached hereto as
Exhibit C; provided, however, Tenant’s failure to execute and deliver such
acknowledgment shall not affect the parties’ rights hereunder.

Landlord shall permit, subject to the Existing Tenant vacating the Second
Expansion Space on or before the Second Expansion Space Commencement Date,
Tenant to access the Second Expansion Space commencing on the date that is 1
business day after Existing Tenant vacates the Second Expansion Space through
the Second Expansion Space Commencement Date for Tenant’s installation and
set-up of its furniture, fixtures and equipment in the Second Expansion Space
(collectively, “FF&E Installation”), provided that such FF&E Installation is
coordinated with Landlord, and Tenant complies with the Lease and all other
reasonable restrictions and conditions Landlord may impose during the FF&E
Installation.  All such access shall be during normal business hours.  Any
access to the Second Expansion Space by Tenant before the Second Expansion Space
Commencement Date shall be subject to all of the terms and conditions of the
Lease, excluding the obligation to pay Base Rent and Operating
Expenses.  Landlord shall have no liability whatsoever to Tenant relating to or
arising from Existing Tenant’s failure to vacate the Second Expansion Space
before the Second Expansion Space Commencement Date.

Except as set forth in the Second Expansion Space Work Letter attached hereto as
Exhibit B: (i) Tenant shall accept the Second Expansion Space in its condition
as of the Second Expansion Space Commencement Date; (ii) Landlord shall have no
obligation for any defects in the Second Expansion Space; and (iii) Tenant’s
taking possession of the Second Expansion Space shall be conclusive evidence
that Tenant accepts the Second Expansion Space and that the Second Expansion
Space were in good condition at the time possession was taken.  Notwithstanding
anything to the contrary contained herein, nothing in this paragraph shall limit
Landlord’s maintenance and repair obligations under Article 7 of the original
Lease.

D-2

[grpviqp5tbbz000001.jpg]

 

--------------------------------------------------------------------------------

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Second Expansion Space, and/or the suitability of the Second
Expansion Space for the conduct of Tenant’s business, and Tenant waives any
implied warranty that the Second Expansion Space are suitable for the Permitted
Use.

(b)Tenant has requested and Landlord has agreed to perform the Tenant
Improvements (as defined in the Second Expansion Space Work Letter) in the
Expansion Space pursuant to the Second Expansion Space Work Letter following the
Second Expansion Space Commencement Date.  The Tenant Improvements shall be
designed and constructed pursuant to the Second Expansion Space Work Letter.
Tenant acknowledges and agrees that Landlord shall require access to portions of
the Second Expansion Space following the Second Expansion Space Commencement
Date in order to complete the Tenant Improvements in the Second Expansion
Space.  Subject to the terms of this Section 2(b), Landlord and its contractors
and agents shall have the right to enter the Second Expansion Space to perform
the Tenant Improvements. Landlord agrees to (i) coordinate and cooperate in good
faith with Tenant with respect to the scheduling of the work required to
complete the Tenant Improvements (e.g., days of the week, time of day or night,
etc.), and (ii) use good faith reasonable efforts to minimize interference with
Tenant’s operations in the Premises during the performance of the Tenant
Improvements; provided, however, Tenant acknowledges and agrees that (i)
construction noise, vibrations and dust associated with normal construction
activities in connection with Landlord’s construction of the Tenant Improvements
are to be expected during the course of such construction, (ii) the performance
of the Tenant Improvements may adversely affect Tenant’s use and occupancy of
the Second Expansion Space, and (iii) Tenant shall cooperate with Landlord in
connection with Landlord’s performance of the Tenant
Improvements.  Notwithstanding anything to the contrary contained herein, in no
event shall Landlord have any obligation to incur additional or overtime costs
to complete the Tenant Improvements.  Tenant waives all claims for rent
abatement in connection with Landlord’s performance of the Tenant Improvements.

Tenant shall have 12 months following the Second Expansion Space Commencement
Date (the “TI Election Period”) to elect by delivery of written notice to
Landlord (“TI Election Notice”) for Landlord to design and construct the Tenant
Improvements in the Second Expansion Space.  If Tenant does not deliver a TI
Election Notice to Landlord prior to  the expiration of the TI Election Period,
Landlord shall have no further obligation to construct the Tenant Improvements
in the Second Expansion Space or to provide the TI Allowance provided for in the
Second Expansion Space Work Letter, and the Second Expansion Space Work Letter
shall be null and void and of no further force or effect.

If the Tenant Improvements are constructed, Tenant shall be required, at the
expiration or earlier termination of the Lease Term (as defined below), to
remove the Tenant Improvements from those portions of the Second Expansion Space
that were built out as laboratory space as of the Second Expansion Space
Commencement Date and restore such prior laboratory portions of the Second
Expansion Space to their condition as of the Second Expansion Space Commencement
Date, as reflected on Exhibit D attached hereto, which removal and restoration
shall be at Tenant’s sole cost and expense.

3.

Definition of Premises.  Commencing on the Second Expansion Space Commencement
Date, the defined term “Premises” in Section 2.2 of the Summary of Basic Lease
Information is deleted in its entirety and replaced with the following:

“Premises:  That portion of the Project containing approximately 73,328 rentable
square feet, consisting of (i) approximately 28,275 rentable square feet on the
second floor of the Building (the “Original Premises”), (ii) approximately
23,873 rentable square feet on the fourth floor of the Building (the “Expansion
Space”), and (iii) the entire fifth floor of the Building containing
approximately 21,180 rentable square feet (“Second Expansion Space”), all as
shown on Exhibit A.”

D-3

[grpviqp5tbbz000001.jpg]

 

--------------------------------------------------------------------------------

Exhibit A attached to the Lease is amended as of the Second Expansion Space
Commencement Date to include Exhibit A attached to this Third Amendment.

4.

Base Rent.

(a)Original Premises.  Tenant shall continue to pay Base Rent for the Original
Premises as provided for in the Lease through the Lease Expiration Date (i.e.,
April 15, 2024).  Commencing on April 16, 2024, and continuing thereafter on
each April 16th through the Expansion Termination Date (as defined below) (each,
a “Second Floor Adjustment Date”), Base Rent payable with respect to the
Original Premises shall be increased by multiplying the Base Rent payable with
respect to the Original Premises immediately before such Second Floor Adjustment
Date by 3% and adding the resulting amount to the Base Rent payable with respect
to the Original Premises immediately before such Second Floor Adjustment Date.

(b)Expansion Space.  Tenant shall continue to pay Base Rent for Expansion Space
as provided for in the Lease through the Expansion Termination Date (i.e.,
December 31, 2025).  

(c)Second Expansion Space.  Commencing on the Second Expansion Space Rent
Commencement Date, Tenant shall pay Base Rent for the Second Expansion Space in
the amount of $4.35 per rentable square foot of the Second Expansion Space per
month on a triple net basis.  Base Rent payable with respect to the Second
Expansion Space shall be increased on each annual anniversary of the Second
Expansion Space Commencement Date (each, a “Second Expansion Space Adjustment
Date”) by multiplying the Base Rent payable with respect to the Second Expansion
Space immediately before such Second Expansion Space Adjustment Date by 3% and
adding the resulting amount to the Base Rent payable with respect to the Second
Expansion Space immediately before such Second Expansion Space Adjustment Date.

(d)Additional Allowance.  For the avoidance of doubt, Tenant shall continue to
pay any Additional Monthly Base Rent payable under the Lease through the Lease
Expiration Date.

5.

Tenant’s Share.  As of the Second Expansion Space Commencement Date, Section 6
of the Summary of Basic Lease Information is hereby deleted and replaced with
the following:

“6.  Tenant’s Share of Operating Expenses, Tax Expenses and Utilities Costs
(Section 4.2.6):

55.19% with respect to the Building, subject to allocation (with respect to the
Project) as set forth in Section 4.3 below.”

 

Notwithstanding anything to the contrary contained herein or in the Lease,
during the Abatement Period, Tenant shall be required to pay the management fee
payable as part of Operating Expenses attributable to the Second Expansion Space
each month equal to the amount of the management fee that Tenant would have been
required to pay in the absence of there being an Abatement Period.

6.

Security Deposit.  As of the Second Expansion Space Commencement Date, Section 8
of the Summary of Basic Lease Information is hereby deleted and replaced with
the following:

“8.  Security Deposit

(Article 21):

 

$345,699.23”

 

D-4

[grpviqp5tbbz000001.jpg]

 

--------------------------------------------------------------------------------

Landlord currently holds a cash Security Deposit of $253,566.23 under the
Lease.  Concurrently with Tenant’s delivery of a signed original of this Third
Amendment to Landlord, Tenant shall deliver to Landlord a “Letter of
Credit”:  (i) in form and substance reasonably satisfactory to Landlord, (ii)
naming Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon
it at any time, and from time to time, by delivering to the issuer notice that
Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution reasonably satisfactory to Landlord, and (v) redeemable by
presentation of a sight draft in the state of Landlord’s choice, in the amount
of $92,133.00 in order to increase the full amount of the Security Deposit to
$345,699.23.

7.

Lease Term.  Notwithstanding anything to the contrary contained in the Lease,
the Lease Term shall commence (i) with respect to the Original Premises on the
Commencement Date, (ii) with respect to the Expansion Space on the Expansion
Commencement Date, and (iii) with respect to the Second Expansion Space on the
Second Expansion Space Commencement Date, and shall end with respect to the
entire Premises on the Expansion Termination Date (i.e., December 31, 2025).

8.

Parking.  Commencing on the Second Expansion Space Commencement Date, Section 9
of the Terms of Lease is hereby deleted and replaced with the following:

“9.  Parking Pass Ratio

        (Article 28):

A total of two hundred eight (208) unreserved parking passes, all as more
particularly described in Article 28 of this Lease.”

For the avoidance of doubt, Section 7 of the Second Amendment is hereby deleted
in its entirety and is null and void and of no further force or effect.

9.

Option Right.  For the avoidance of doubt, Tenant shall continue to have its
right to extend the Lease Term for the Option Term pursuant to Section 2.3 of
the Lease; provided, however, that Tenant may only extend the Term of the Lease
with respect to the entire Premises (i.e., the Current Premises and the Second
Expansion Space).

10.

Alexandria Regional Amenities.  

(a)Generally.  Located at project commonly known as 10996 Torreyana Road, San
Diego, California (“The Alexandria”), which is owned by an affiliate of Landlord
(“The Alexandria Landlord”), are certain amenities which include, without
limitation, shared conference facilities (the “The Alexandria Shared Conference
Facilities”), a fitness center and restaurant (collectively, the “The Alexandria
Amenities”).  Located at the project commonly known as 10290 Campus Point and
10300 Campus Point Drive, San Diego, California (collectively, the “Campus Point
Project”), which is owned by another affiliate or affiliates of Landlord
(collectively, the “Campus Point Landlord”), are certain amenities which
include, without limitation, shared conference facilities (the “Campus Point
Shared Conference Facilities”), a fitness center and restaurant (collectively,
the “Campus Point Amenities”). The Alexandria Shared Conference Facilities and
the Campus Point Shared Conference Facilities may be collectively referred to
herein as the “Shared Conference Facilities.” The Alexandria Amenities and the
Campus Point Amenities may be collectively referred to herein as the “Alexandria
Regional Amenities.”  The Alexandria Regional Amenities are available for
non-exclusive use by (a) Tenant, (b) other tenants of the Project, (c) Landlord,
(d) the tenants of The Alexandria Landlord and the Campus Point Landlord, (e)
The Alexandria Landlord, (f) other affiliates of Landlord, The Alexandria
Landlord, the Campus Point Landlord and Alexandria Real Estate Equities, Inc.
(“ARE”), (g) the tenants of such other affiliates of Landlord, The Alexandria
Landlord, the Campus Point Landlord and ARE, and (h) any other parties permitted
by The Alexandria Landlord and Campus Point Landlord (collectively,
“Users”).  Landlord, The Alexandria Landlord, Campus Point Landlord, ARE, and
all affiliates of Landlord, The Alexandria

D-5

[grpviqp5tbbz000001.jpg]

 

--------------------------------------------------------------------------------

Landlord, Campus Point Landlord and ARE may be referred to collectively herein
as the “ARE Parties.”  Notwithstanding anything to the contrary contained
herein, Tenant acknowledges and agrees that (i) The Alexandria Landlord shall
have the right, at the sole discretion of The Alexandria Landlord, to not make
The Alexandria Amenities available for use by some or all currently contemplated
Users (including Tenant), and Campus Point Landlord shall have the right, at the
sole discretion of Campus Point Landlord, to not make the Campus Point Amenities
available for use by some or all currently contemplated Users (including
Tenant).  The Alexandria Landlord and Campus Point Landlord shall have the sole
right to determine all matters related to The Alexandria Amenities and the
Campus Point Amenities, respectively, including, without limitation, relating to
the reconfiguration, relocation, modification or removal of any of The
Alexandria Amenities or the Campus Point Amenities, respectively, and/or to
revise, expand or discontinue any of the services (if any) provided in
connection with The Alexandria Amenities or the Campus Point Amenities,
respectively.  Tenant acknowledges and agrees that Landlord has not made any
representations or warranties regarding the availability of the Alexandria
Regional Amenities and that Tenant is not entering into this Third Amendment
relying on the continued availability of the Alexandria Regional Amenities to
Tenant.

(b)License.  Commencing on the Second Expansion Space Rent Commencement Date,
and so long as The Alexandria, the Campus Point Project and the Project continue
to be owned by affiliates of ARE, Tenant shall have the non-exclusive right to
the use of the available Alexandria Regional Amenities in common with other
Users pursuant to the terms of this Section 10. Notwithstanding the foregoing,
commencing on the Second Expansion Space Commencement Date, Tenant shall only be
entitled to 2.5 passes to the fitness center located at The Alexandria per 1,000
rentable square feet of the Second Expansion Space for use by employees of
Tenant employed at the Premises (Tenant shall be entitled to an additional 2.5
passes to the fitness center per 1,000 rentable square feet of the Original
Premises as of April 16, 2024 and an additional 2.5 passes to the fitness center
per 1,000 rentable square feet of the Expansion Premises as of January 1, 2026,
if applicable).  If any employee of Tenant to whom a fitness center pass has
been issued ceases to be an employee of Tenant at the Premises or any employee
to whom an access card (which does not include a fitness center pass) has been
issued ceases to be an employee of Tenant at the Premises, Tenant shall
immediately upon such employee’s change in status collect such employee’s pass
or access card, as applicable, and deliver it to Landlord along with written
notice of such employee’s change in status.  

Commencing on the Second Expansion Space Rent Commencement Date with respect to
the Second Expansion Space, Tenant shall pay to Landlord a monthly fixed fee
equal to $2.16 per rentable square foot of the Second Expansion Space per year
(“Amenities Fee”), which Amenities Fee shall by payable on the first day of each
month during the Lease Term whether or not Tenant elects to use any or all of
the Alexandria Regional Amenities. The Amenities Fee shall be increased annually
on each anniversary of the Second Expansion Space Commencement Date by 3%
(including during any Option Term). Commencing on April 16, 2024, Tenant shall,
with respect to the Original Premises, pay an Amenities Fee equal to the per
rentable square foot Amenities Fee then being paid with respect to the Second
Expansion Space, as adjusted pursuant to this paragraph.  For the avoidance of
any doubt, if the Lease Term is extended for any period beyond the Expansion
Termination Date, Tenant shall commence paying the Amenities Fee with respect to
the Expansion Space on January 1, 2026.

If materially all of the Alexandria Regional Amenities become materially
unavailable for use by Tenant (for any reason other than a Default by Tenant
under this Lease or the default by Tenant of any agreement(s) relating to the
use of the Alexandria Regional Amenities by Tenant) for a period in excess of 60
consecutive days, then, commencing on the date that the Alexandria Regional
Amenities become materially unavailable for use by Tenant and continuing for the
period that the Alexandria Amenities remain materially unavailable for use by
Tenant, the Amenities Fee then-currently payable by Tenant shall be abated.

(c)Shared Conference Facilities.  Use by Tenant of the Shared Conference
Facilities and restaurants at The Alexandria and the Campus Point Project shall
be in common with other Users

D-6

[grpviqp5tbbz000001.jpg]

 

--------------------------------------------------------------------------------

with scheduling procedures reasonably determined by The Alexandria Landlord or
the Campus Point Landlord, as applicable, or The Alexandria Landlord’s or Campus
Point Landlord’s then designated event operator (each, an “Event
Operator”).  Tenant’s use of the Shared Conference Facilities shall be subject
to the payment by Tenant to The Alexandria Landlord or the Campus Point
Landlord, as applicable, of a fee equal to The Alexandria Landlord’s or Campus
Point Landlord’s, as applicable, quoted rates for the usage of the Shared
Conference Facilities in effect at the time of Tenant’s scheduling.  Tenant’s
use of the conference rooms in the Shared Conference Facilities shall be subject
to availability and The Alexandria Landlord and Campus Point Landlord, as
applicable, (or, if applicable, the applicable Event Operator) reserves the
right to exercise its reasonable discretion in the event of conflicting
scheduling requests among Users.  Tenant hereby acknowledges that (i) Biocom/San
Diego, a California non-profit corporation (“Biocom”) has the right to reserve
the Alexandria Shared Conference Facilities and any reservable dining area(s)
included within The Alexandria Amenities for up to 50% of the time that The
Alexandria Shared Conference Facilities and reservable dining area(s) are
available for use by Users each calendar month, and (ii) Illumina, Inc., a
Delaware corporation, has the exclusive use of the main conference room within
The Alexandria Shared Conference Facilities for up to 4 days per calendar month.

Tenant shall be required to use the food service operator designated by The
Alexandria Landlord at The Alexandria and the food service operator designated
by the Campus Point Landlord at the Campus Point Project (as applicable, the
“Designated Food and Beverage Operator”) for any food and/or beverage service or
catered events held by Tenant in the Shared Conference Facilities.  As of the
date of this Lease, the Designated Food and Beverage Operator at The Alexandria
is The Farmer and the Seahorse and the Designated Food and Beverage Operator at
the Campus Point Project is Stellar Bleu.  The Alexandria Landlord and the
Campus Point Landlord have the right, in their sole and absolute discretion, to
change the Designated Food and Beverage Operator at any time.  Tenant may not
use any vendors other than the Designated Food and Beverage Operator nor may
Tenant supply its own food and/or beverages in connection with any food and/or
beverage service or catered events held by Tenant in the Shared Conference
Facilities.

Tenant shall, at Tenant’s sole cost and expense, (i) be responsible for the
set-up of the Shared Conference Facilities in connection with Tenant’s use
(including, without limitation ensuring that Tenant has a sufficient number of
chairs and tables and the appropriate equipment), and (ii) surrender the Shared
Conference Facilities after each time that Tenant uses the Shared Conference
Facilities free of Tenant’s personal property, in substantially the same set up
and same condition as received, and free of any debris and trash.  If Tenant
fails to restore and surrender the Shared Conference Facilities as required by
sub-section (ii) of the immediately preceding sentence, such failure shall
constitute a “Shared Facilities Default.”  Each time that Landlord reasonably
determines that Tenant has committed a Shared Facilities Default, Tenant shall
be required to pay Landlord a penalty within 5 days after notice from Landlord
of such Shared Facilities Default.  The penalty payable by Tenant in connection
with the first Shared Facilities Default shall be $200.  The penalty payable
shall increase by $50 for each subsequent Shared Facilities Default (for the
avoidance of doubt, the penalty shall be $250 for the second Shared Facilities
Default, shall be $300 for the third Shared Facilities Default, etc.).  In
addition to the foregoing, Tenant shall be responsible for reimbursing The
Alexandria Landlord, the Campus Point Landlord or Landlord, as applicable, for
all costs expended by The Alexandria Landlord, the Campus Point Landlord or
Landlord, as applicable, in repairing any damage to the Shared Conference
Facilities, the Alexandria Regional Amenities, The Alexandria or the Campus
Point Project caused by Tenant or any Tenant Related Party.  The provisions of
this Section 10(c) shall survive the expiration or earlier termination of the
Lease.

(d)Restaurant.  Tenant’s employees that have been issued an access card to The
Alexandria shall have the right, along with other Users, to access and use the
restaurant located at The Alexandria.  

D-7

[grpviqp5tbbz000001.jpg]

 

--------------------------------------------------------------------------------

(e)Rules and Regulations.  Tenant shall be solely responsible for paying for any
and all ancillary services (e.g., audio visual equipment) provided to Tenant,
the Designated Food and Beverage Operator and any other third party vendors
providing services to Tenant at The Alexandria or the Campus Point
Project.  Tenant shall use the Alexandria Regional Amenities (including, without
limitation, The Alexandria Shared Conference Facilities and the Campus Point
Shared Conference Facilities) in compliance with all applicable Legal
Requirements and any rules and regulations imposed by The Alexandria Landlord or
the Campus Point Landlord, respectively, or Landlord from time to time and in a
manner that will not interfere with the rights of other Users.  The use of the
Alexandria Regional Amenities other than the Shared Conference Facilities by
employees of Tenant shall be in accordance with the terms and conditions of the
standard licenses, indemnification and waiver agreement required by The
Alexandria Landlord, the Campus Point Landlord or any operator of the Alexandria
Regional Amenities, as applicable, to be executed by all persons wishing to use
such Alexandria Regional Amenities.  Neither The Alexandria Landlord, the Campus
Point Landlord nor Landlord (nor, if applicable, any other affiliate of
Landlord) shall have any liability or obligation for the breach of any rules or
regulations by other Users with respect to the Alexandria Regional
Amenities.  Tenant shall not make any alterations, additions, or improvements of
any kind to any of the Alexandria Regional Amenities, The Alexandria or the
Campus Point Project.

Tenant acknowledges and agrees that The Alexandria Landlord and the Campus Point
Landlord, shall have the right at any time and from time to time to reconfigure,
relocate, modify or remove any of the Alexandria Regional Amenities at The
Alexandria or the Campus Point Project, respectively, and/or to revise, expand
or discontinue any of the services (if any) provided in connection with the
Alexandria Regional Amenities.

(f)Waiver of Liability and Indemnification.  Tenant warrants that it will use
reasonable care to prevent damage to property and injury to persons while on The
Alexandria or the Campus Point Project.  Tenant waives any claims it or any
Tenant Parties may have against any ARE Parties relating to, arising out of or
in connection with the use by Tenant and/or any Tenant Parties of the Alexandria
Regional Amenities and any entry by Tenant and/or any Tenant Parties onto The
Alexandria of the Campus Point Project, and Tenant releases and exculpates all
ARE Parties from any liability relating to, arising out of or in connection with
the Alexandria Regional Amenities and any entry by Tenant and/or any Tenant
Parties onto The Alexandria and/or the Campus Point Project, except, in each
case, to the extent caused by the willful misconduct or gross negligence of any
ARE Party.  Tenant hereby agrees to indemnify, defend, and hold harmless the ARE
Parties from any claim of damage to property or injury to person relating to,
arising out of or in connection with (i) the use of the Alexandria Regional
Amenities by Tenant or any Tenant Parties, and (ii) any entry by Tenant and/or
any Tenant Parties onto The Alexandria and/or the Campus Point Project, except
to the extent caused by the willful misconduct or negligence of any ARE
Party.  The provisions of the Section 10 shall survive the expiration or earlier
termination of the Lease.

(g)Insurance.  As of the Commencement Date, Tenant shall cause The Alexandria
Landlord and the Campus Point Landlord to be named as additional insureds under
the commercial general liability policy of insurance that Tenant is required to
maintain pursuant to Section 10.3 of the Lease.

D-8

[grpviqp5tbbz000001.jpg]

 

--------------------------------------------------------------------------------

11.

California Accessibility Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp).  In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code:  “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection and forever
waives its rights to obtain a CASp inspection with respect to the Premises,
Building and/or Project to the extent permitted by Legal Requirements; and (ii)
if the waiver set forth in clause (i) hereinabove is not enforceable pursuant to
Legal Requirements, then Landlord and Tenant hereby agree as follows (which
constitute the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice):  (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) at a time mutually
agreed to by Landlord and Tenant, (2) in a professional manner by a CASp
designated by Landlord and without any testing that would damage the Premises,
Building or Project in any way, and (3) at Tenant’s sole cost and expense,
including, without limitation, Tenant’s payment of the fee for such CASp
inspection, the fee for any reports prepared by the CASp in connection with such
CASp inspection (collectively, the “CASp Reports”) and all other costs and
expenses in connection therewith; (C) the CASp Reports shall be delivered by the
CASp simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in the Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 10 business days after Tenant’s receipt of
an invoice therefor from Landlord.

12.

OFAC.  Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of the Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of the Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List or
the Sectoral Sanctions Identifications List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

D-9

[grpviqp5tbbz000001.jpg]

 

--------------------------------------------------------------------------------

13.

Brokers.  Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Third Amendment and that no Broker
brought about this transaction, other than Cushman & Wakefield and
CBRE.  Landlord and Tenant each hereby agree to indemnify and hold the other
harmless from and against any claims by any Broker, other than Cushman &
Wakefield and CBRE, claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this Third Amendment.  Landlord shall be responsible for all commissions due to
Cushman & Wakefield and CBRE arising out of the execution of this Lease in
accordance with the terms of a separate written agreement between Landlord, on
the one hand, and Cushman & Wakefield and CBRE, on the other hand.

14.

Miscellaneous.

(a)This Third Amendment together with Exhibit A, Exhibit B and Exhibit C
attached hereto is the entire agreement between the parties with respect to the
subject matter specifically addressed in this Third Amendment and supersedes all
prior and contemporaneous oral and written agreements and discussions.  This
Third Amendment may be amended only by an agreement in writing, signed by the
parties hereto.

(b)This Third Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

(c)This Third Amendment may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this Third Amendment and all matters
related thereto, with such electronic signatures having the same legal effect as
original signatures.

(d)Except as amended and/or modified by this Third Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Third Amendment.  In the
event of any conflict between the provisions of this Third Amendment and the
provisions of the Lease, the provisions of this Third Amendment shall
prevail.  Whether or not specifically amended by this Third Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Third Amendment.

[Signatures are on the next page]




D-10

[grpviqp5tbbz000001.jpg]

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the day and year first above written.

 

 

TENANT:

 

 

 

HERON THERAPEUTICS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ David Szekeres

 

Its:

SVP, General Counsel and Business Development

 

 

 

 

 

 

 

LANDLORD:

 

ARE-SD REGION NO. 61, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

ARE-SD Region No. 58, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

managing member

 

 

 

 

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

 

a Delaware limited partnership,

 

 

 

managing member

 

 

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Dean

 

 

 

 

Its:

Senior Vice President, RE Legal Affairs

 

D-11

[grpviqp5tbbz000001.jpg]

 